
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


SETTLEMENT AGREEMENT

        AGREEMENT (this "Agreement") made as of the 13th day of September 2002,
by and among Superior TeleCom Inc., a Delaware corporation (the "Parent"),
Superior Telecommunications Inc., a Delaware corporation and wholly-owned
subsidiary of the Parent (the "Company," and together with the Parent and its
affiliated companies, the "Employer"), and Steven S. Elbaum ("Elbaum").

W I T N E S S E T H

        WHEREAS, Elbaum currently serves as Chief Executive Officer and Chairman
of the Board of Directors of the Parent (the "Parent Board") and the Company,
pursuant to the Amended and Restated Executive Employment Agreement, dated as of
the 1st of January, 2001, between the Parent, the Company and Elbaum (the
"Employment Agreement");

        WHEREAS, it is a condition precedent to the effectiveness of Amendment
Number Nine, dated as of September 13, 2002 ("Amendment Number Nine"), to the
Amended and Restated Credit Agreement, dated as of November 27, 1998, as
amended, among the Parent, the Company, certain other affiliates of the Parent,
the lenders party thereto and Deutsche Bank Trust Company Americas (f/k/a
Bankers Trust Company), as Administrative Agent, that the Parent, the Company
and Elbaum enter into this Agreement;

        WHEREAS, Elbaum is entitled to certain payments and benefits under the
terms of the Employment Agreement in connection with the termination of his
employment, and has agreed, in connection with Amendment Number Nine and this
Agreement, to remain employed by the Parent until the date specified herein, to
agree to the terms of a covenant not to compete as specified herein, and to
accept the reduced payments and benefits set forth in this Agreement in full
satisfaction of the Parent's and the Company's compensation and benefits
obligations under the Employment Agreement;

        NOW, THEREFORE, in consideration of the foregoing, of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        1.    Resignations and Severance Benefits.    

        (a)  Effective upon the earlier of (i) December 31, 2002 and (ii) the
appointment of a successor Chief Executive Officer of the Parent (the
"Succession Date"), Elbaum shall resign from his position as Chief Executive
Officer of the Parent, from employment with the Employer and from all executive
offices, trusteeships with, or relating to, the Employer that Elbaum held prior
to the Succession Date. Effective on the Succession Date, the Employment
Agreement shall be automatically null and void and shall be of no further force
or effect, except as provided for herein. Prior to the Succession Date, the
Employment Agreement shall remain in full force and effect and this Agreement
shall be of no force or effect in the event that Elbaum becomes entitled to
payments or benefits under Section 9 of the Employment Agreement.

        (b)  On the Succession Date, the Employer shall pay to Elbaum a lump sum
cash payment in the amount of $750,000, less applicable withholding and other
payroll deductions. In the event that the Parent, the Company or any of their
subsidiaries enters into a definitive agreement with an individual, entity or
group (as defined in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934) (a "Person"), other than The Alpine Group, Inc. or its affiliates, to
acquire certain assets and securities of the Employer, as described in the
Letter of Intent dated as of August 30, 2002, the Employer shall pay to Elbaum
an additional lump sum cash payment in the amount of $750,000, less applicable
withholding and other payroll deductions (the "Additional Payment"). The
Additional Payment shall be paid to Elbaum upon the later of the Succession Date
or the date that the definitive agreement described in the preceding sentence is
executed.

--------------------------------------------------------------------------------


        (c)  Parent shall treat Elbaum's resignation under this Agreement as a
termination by Elbaum for "Good Reason" (as defined under the Employment
Agreement) solely for purposes of the accelerated vesting provisions contained
in Sections 6(c) and 7(a) thereof so that all options to purchase shares of the
Parent's common stock (the "Common Stock") and all shares of restricted Common
Stock held by Elbaum as of the Succession Date shall be fully vested and
exercisable as of the Succession Date. In addition, notwithstanding anything to
the contrary in the Employment Agreement or in any stock option agreement, in
recognition of Elbaum's continuation as Chairman of the Parent Board, Elbaum's
resignation shall not be treated as a termination of employment under the stock
option agreements and Elbaum will not be deemed to have a termination event
until such time that he ceases being a director of the Parent. Upon Elbaum's
ceasing to be a director, Elbaum (or his estate or heirs, as the case may be)
will be entitled to exercise the stock options granted prior to the Succession
Date for a period of two years following the date he ceases being a director of
the Parent or, if greater, the time prescribed by the applicable stock option
agreements. Notwithstanding the foregoing, in no event may an option be
exercisable beyond the stated term of such option. Elbaum hereby acknowledges
that unless he exercises an option intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code"), within three months of the Succession Date, and otherwise
to satisfy the applicable holding periods, such option will be treated as a
non-qualified stock option.

        (d)  Elbaum shall be entitled to any accrued vacation in accordance with
Company policy, reimbursement for any unreimbursed business or medical expenses
incurred through the Succession Date in accordance with Company policy, vested
accrued benefits, if any, under and in accordance with the terms of any
tax-qualified retirement plan and continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

        (e)  Elbaum hereby agrees and acknowledges that the foregoing
compensation and benefits are in full discharge of any and all liabilities and
obligations of the Employer to him (or his beneficiaries) under the terms of the
Employment Agreement (other than any liabilities and obligations which
specifically survive Elbaum's termination of employment as provided herein) and
that the foregoing compensation and benefits represent adequate consideration
for the rights waived under the terms of the Employment Agreement.

        2.    Retention.    Notwithstanding Elbaum's resignations in
Section 1(a) hereof, Elbaum shall continue to serve as Chairman of the Parent
Board and will continue to serve on all committees of the Parent Board on the
same terms and conditions following the Succession Date as those he served under
prior to such date. Elbaum will have all of the rights and responsibilities
assigned to the Chairman of the Parent Board as described in the Parent's
By-laws. The Parent agrees that it will continue to nominate Elbaum for
reelection to the Parent Board following the Succession Date. Effective on the
Succession Date, Elbaum will be eligible for all payments, benefits and
perquisites at a level not less than those made available to the Parent's other
non-employee directors and commensurate with his position as Chairman of the
Parent Board, as approved by the Parent Board.

        3.    Non-Compete.    In the event that the acquisition of certain
assets and securities of the Employer by The Alpine Group, Inc. or an affiliate
thereof, as contemplated in the Letter of Intent dated as of August 30, 2002, is
consummated, then Elbaum agrees that for a period of four years after the
Succession Date, Elbaum shall not, directly or indirectly, anywhere in the
world, engage in any business conducted as of the date hereof by Parent or any
of its subsidiaries, other than the Parent's electrical wire business, which is
engaged in the manufacture and sale of building and industrial wire products,
and the Parent's copper continuous casting business (which is engaged in the
production of copper rod and the processing of copper scrap) (collectively the
"Electrical Business") and the respective businesses of DNE Systems Inc. and its
subsidiaries, Texas SUT Inc. and its subsidiaries, and Superior Cables Holding
(1997) Ltd. and its subsidiaries ("Competitive Activity"); provided, however,
that it shall not be a violation of this Section 3 for Elbaum or his affiliates
to (i) own any debt

2

--------------------------------------------------------------------------------


securities or other debt obligations (other than convertible debt) of any
Person, (ii) invest in securities representing less than five percent (5%) of
the outstanding capital stock of any Person, the securities of which are
publicly traded or listed on any securities exchange or automated quotation
system, (iii) through the Electrical Business, sell the Excepted Products (as
defined below) in a manner consistent with past practice, or (iv) be employed
by, provide services to or otherwise engage in business activities with any
affiliate, division or business unit of an entity that engages in Competitive
Activity, provided that such affiliate, division or business unit does not
engage in Competitive Activity and does not provide significant
non-administrative support services to the entity that engages in Competitive
Activity. Notwithstanding anything herein to the contrary, Elbaum and his
affiliates shall not be deemed to be engaged in Competitive Activity solely by
virtue of the fact that (i) he is an affiliate of The Alpine Group, Inc.
("AGI"), or is employed by AGI or otherwise provides services to AGI, and
(ii) AGI or any of its affiliates invests in, owns an interest in or acquires
all or a majority of the stock or assets of any Person that is not "engaged
primarily in a Competitive Activity" (as defined herein). For purposes of this
Section, "engaged primarily in a Competitive Activity" shall mean that at least
30% of the consolidated net revenue derived during the last complete fiscal year
of the acquired Person is derived from a Competitive Activity. "Excepted
Products" means the premises wire products manufactured by Parent or any of its
subsidiaries.

        4.    Survival.    The provisions in the Employment Agreement which are
intended to survive termination of employment, including but not limited to
those contained in Sections 10 and 22 of the Employment Agreement, shall survive
and continue in full force and effect.

        5.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the state of New York.

        6.    Amendment and Waiver.    This Agreement may not be amended or
modified or any right or remedy herein waived except by a writing signed by the
Parent, the Company and Elbaum.

        7.    Severability.    Should any provision of this Agreement be held by
a court of competent jurisdiction to be unenforceable or prohibited by an
applicable law, this Agreement shall be considered divisible as to such
provision, which shall be inoperative, and the remainder of this Agreement shall
be valid and binding as though such provision were not included herein.

        8.    Successors and Assigns.    This Agreement shall be binding upon
and to the benefit of the Employer and Elbaum and their respective heirs,
executors, administrators, successors and assigns.

        9.    Headings.    Headings as to the contents of particular Sections of
this Agreement are provided for convenience only and are in no way to be
construed as part of this Agreement or as a limitation of the scope of the
particular Sections to which they refer.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements, understandings, negotiations,
whether written or oral, pertaining to the subject matter hereof (other than the
provisions in the Employment Agreement which are intended to survive termination
of employment and any award agreement which continue in full force and effect).

        11.    Withholding.    The Employer may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

3

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    SUPERIOR TELECOM INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

Name: Stephen C. Knup
Title: President and Chief Operating Officer
 
 
SUPERIOR TELECOMMUNICATIONS INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

Name: Stephen C. Knup
Title: President and Chief Operating Officer
 
 
STEVEN S. ELBAUM
 
 
/s/  STEVEN S. ELBAUM      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4

